[Cite as State v. Trammell, 2019-Ohio-1830.]



                                     IN THE COURT OF APPEALS

                            TWELFTH APPELLATE DISTRICT OF OHIO

                                               BUTLER COUNTY




STATE OF OHIO,                                       :

        Appellee,                                    :     CASE NOS. CA2018-02-028
                                                                     CA2018-02-029

                                                     :          DECISION
  - vs -                                                         5/13/2019
                                                     :

KEOSHA T. TRAMMELL,                                  :

        Appellant.                                   :


                 CRIMINAL APPEAL FROM HAMILTON MUNICIPAL COURT
                         Case Nos. 17CRB0488 and 17CRB0489


Neal D. Schuett, City of Hamilton Prosecuting Attorney, 345 West High Street, Hamilton,
Ohio 45012, for appellee


Engel & Martin, LLC, Mary K. Martin, 4660 Duke Drive, Suite 101, Mason, Ohio 45040, for
appellant



        Per Curiam.

        {¶1}    This cause came on to be considered upon a notice of appeal filed by

appellant, Keosha T. Trammell, the transcript of the docket and journal entries, the transcript

of proceedings and original papers from the Hamilton Municipal Court, and upon the brief

filed by appellant's counsel.
                                                                        Butler CA2018-02-028
                                                                               CA2018-02-029

       {¶2}    Appellant's counsel has filed a brief with this court pursuant to Anders v.

California, 386 U.S. 738, 87 S. Ct. 1396 (1967), which (1) indicates that a careful review of

the record from the proceedings below fails to disclose any errors by the trial court

prejudicial to the rights of appellant upon which an assignment of error may be predicated;

(2) lists two potential errors "that might arguably support the appeal," Anders, at 744, 87
S. Ct. at 1400; (3) requests that this court review the record independently to determine

whether the proceedings are free from prejudicial error and without infringement of

appellant's constitutional rights; (4) requests permission to withdraw as counsel for

appellant on the basis that the appeal is wholly frivolous; and (5) certifies that a copy of both

the brief and motion to withdraw have been served upon appellant.

       {¶3}    Having allowed appellant sufficient time to respond, and no response having

been received, we have accordingly examined the record and find no error prejudicial to

appellant's rights in the proceedings in the trial court. The motion of counsel for appellant

requesting to withdraw as counsel is granted, and this appeal is dismissed for the reason

that it is wholly frivolous.


       HENDRICKSON, P.J., S. POWELL and RINGLAND, JJ., concur.




                                             -2-
[Cite as State v. Trammell, 2019-Ohio-1830.]